Title: To George Washington from the Commissioners for the District of Columbia, 16 September 1793
From: Commissioners for the District of Columbia
To: Washington, George


          
            Sir,
            Sepr 16th 1793
          
          We forgot the other day to apply to you for your permission to make sales of the
            publick property in the City of Washington—We therefore
            transmit to you a Couple of Instruments for your signature similar to those given at
            former times—Considering it as a mere matter of form, we
            shall commence tomorrow, agreeable to advertizement, and expect you will favour us with
            the return of them by the Post of Wednesday. Your Hum.
            Servts
          
            
              Dd Stuart
              }
              Com.
            
            
              Danl Carroll
               
            
          
        